George, J.
A petition for certiorari, setting out the testimony introduced
in a possessory-warrant ease, and assigning error only in the following sentence: “Bach side closed and the court made a judgment awarding the said corn to the plaintiff, Sheppard, which judgment the defendant assigns as error, ” presents no question for determination by the 'court, and the judge of the superior court properly dismissed the petition for lack of a sufficient assignment. Civil Code of 1910, § 5183; Papworth v. Fitzgerald, 111 Ga. 54 (36 S. E. 311) ; Harrell v. Quitman, 17 Ga. App. 299 (86 S. E. 662), and cases there cited. Nothing in Birdford Supply Co. v. Edwards, 16 Ga. App. 518 (85 S. E. 687); or in Patterson v. Beck, 133 Ga. 701 (66 S. E. 911), conflicts with this ruling.

Judgment affirmed.

Wade, G. J., and Luke, J., concur. •